* Rehearing denied May 6, 1937.
Appellants have filed an application for a rehearing, setting up alleged errors in our opinion of April 10, 1937, and the appellees have filed a motion to dismiss this application for the reason that appellants had previously applied for a rehearing which had been granted by this court, making this the second application for a rehearing without any reservation by the court permitting appellants to make this second application.
In our decree of February 12, 1937, we dismissed the appeal on our own motion because of the absence from the transcript of a signed judgment. Whereupon, appellants filed an application for a rehearing and annexed thereto the signed judgment, together with a certificate of the clerk of the district court to the effect that the original judgment had been omitted from the transcript through an oversight of his, and through no fault of appellants.
Upon this showing we recalled and vacated our order dismissing the appeal and reinstated same and decided the case on the merits. Therefore this court did not grant a rehearing but merely reinstated the appeal, and decided the case on the merits. The present application for a rehearing is based on alleged errors in our opinion deciding the case on the merits. Consequently this is the first application for a rehearing on the merits. Under the situation thus presented we do not think that the rule announced in the cases cited by appellees in support of the motion to dismiss the application would control in this case.
For these reasons the motion to dismiss the application for a rehearing is hereby overruled.
We have carefully considered the application for rehearing and find no errors in our former opinion.
For these reasons the application for rehearing is refused.